Citation Nr: 1642745	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-27 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected fractures of the tibia and fibula.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected fractures of the tibia and fibula.

3.  Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned in July 2015.  The transcript of this hearing is associated with the claims file.

The rating decision and Statement of the Case reveal notation of the criteria for entitlement to service connection for a dental disability for treatment purposes; however, they show a decision only concerning compensation.  As such, the issue has been recharacterized above and the issue of entitlement to service connection for a dental disability for treatment purposes is referred to the RO for appropriate action.

The case was previously before the Board in November 2015 when it was remanded for additional development.

In the prior remand the Board noted that the issues of entitlement to a compensable evaluation for residuals of a fracture of the right tibia and fibia and entitlement to a compensable evaluation for residuals of a fracture of the left tibia and fibia were raised by the Veteran at his hearing before the undersigned, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thereafter, the Board referred the issues for appropriate action.  The Board notes that effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 7660 (Sept. 25, 2014).  Therefore, the claims are not, at this time, referred by the Board for initial consideration by the AOJ.

The issues of entitlement to service connection for right and left hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's dental disability was not caused or aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection of a dental condition for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150, Diagnostic Code 9913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  Dental extractions in service are not considered dental trauma.  See V.A. G.C. Prec. 5-97.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 C.F.R. § 3.381(b).  

Noncompensable dental conditions are not considered to be disabilities.  See 64 Fed. Reg. 30,392 (June 8, 1999).

The Veteran seeks entitlement to service connection for a dental disability.  

In a July 2013 VA note, the Veteran requested Amoxicillin for a dental procedure scheduled for August 2013.  Although complete VA treatment records regarding the Veteran have been obtained and associated with the claims file, there is no record of any August 2013 dental procedure.  In addition, the Veteran has not identified any non-VA dental providers or provided any authorization for the VA to obtain on his behalf any records from non-VA dental providers.

An August 1991 evaluation with regard to the Veteran's claim for Social Security benefits indicates that the mouth examined and tooth problems were not noted.

At the hearing before the undersigned in July 2015 the Veteran reported that he cracked his tooth in a car accident in service and that it was repaired in service.  After separation the tooth deteriorated and he pulled it out.  The Veteran reported that the tooth was no longer there and, therefore, did not bother him.  The Veteran indicated that he did not know of any additional medical dental records.

Entitlement to service connection for a dental disability for compensation purposes is not warranted.  Review of the file does not reveal any evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity or disease such as osteomyelitis.  Therefore, the claim is denied.


ORDER

Service connection for a dental disability for compensation purposes is denied.


REMAND

The Veteran has been afforded multiple VA medical examinations with regard to his claims for service connection of right and left hip disorders; however, none are adequate.

In a January 2002 VA medical examination report the Veteran reported that he developed pain and swelling in his lower legs and hip pain after discharge when he started driving a bus.  However, the examiner did not diagnose any hip disability. 

In the November 2015 remand, the Board found that the opinions rendered in a June 2012 VA medical examination and June and August 2012 addenda were inadequate.  The opinions did not discuss the Veteran's reported leg length discrepancy and it is unclear whether the Veteran had or has a leg length discrepancy.  (A June 1976 treatment note and a July 2015 provider statement identify a leg length discrepancy, but a May 2010 treatment note found no shortening of the leg and in June 2012 no leg length discrepancy was identified).  In addition, the examinations found that the Veteran had a normal left hip; however, a February 2002 treatment record notes severe degenerative joint disease of both hips.  

The Board further found that the opinion rendered in July 2015 is also inadequate.  That examiner did not comment upon the Veteran's post service accident (a car accident in 1989) and it is unclear whether the opinion rendered is in regard to the left, right, or both hips.

Pursuant to the Board's remand instructions the Veteran was afforded a VA knee and lower leg examination in April 2016.  The Veteran was diagnosed with bilateral fractures of the tibia, fracture of the right fibula, and right leg shorter than left leg by 5 centimeters.  

The Veteran was also afforded a VA hip and thigh examination in April 2016; however, that examination is also inadequate.  

Although the remand ordered that the records regarding the Veteran's Social Security benefits application be obtained and associated with the claims file prior to the Veteran being afforded a VA medical examination, this was not accomplished.  The Social Security records contain evidence regarding the Veteran's hips ANAD the April 2016 VA examiners did not have those records available for review.  

With regard to the opinions provided regarding the Veteran's right hip disability, the examiner stated that there was no evidence that the right hip was aggravated by the asymptomatic and stable bilateral fractures of the tibia and fibula.  The right hip prosthesis was stable and unchanged since surgery took place.  However, this is not responsive regarding whether the fractures of the left tibia and right tibia and fibula aggravated the Veteran's post traumatic arthritis of the hip which led to his hip replacement.  In addition, the examiner states that the Veteran has osteoarthritis of the left hip and at the same time notes normal left hip examination.  The examiner noted that the Veteran had age appropriate osteoarthritis of the left hip.  As such, it is unclear whether the Veteran has a left hip disability.  To the extent that the Veteran may have a left hip disability, the examiner only indicated that it was age appropriate and provided no further etiology or rationale supporting any opinion of etiology.

The Veteran was diagnosed with right hip replacement and degenerative arthritis of the left; however, it was also noted that the Veteran had a normal left hip examination.  The mild osteoarthritis of the left hip was reported to be age appropriate.  The examiner noted that the Veteran's tibia and fibula were injured in service.  The Veteran was noted to have experienced another auto accident as a civilian in 1989 resulting in a right hip injury and from then on he developed post traumatic arthritis of the right hip.  

The examiner rendered the opinion that the Veteran's right hip disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the service treatment records did not report any treatment for a right hip condition.  The status post total right hip replacement was found to be less likely than not proximately due to or the result of his service-connected fractured left tibia and right tibia and fibula.  The examiner stated that there was no evidence in the medical literature supporting a direct cause and effect relationship between a stable and asymptomatic fractured tibia and fibula of both legs as a cause of post traumatic arthritis of the hip.  To the question of whether the right hip condition was aggravated beyond its natural course by the service connected fractured tibia and fibula of both legs, the examiner rendered the opinion that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale provided was that there is no evidence that the right hip disorder was aggravated by the asymptomatic and stable bilateral fractures of the tibia and fibula.  The right hip prosthesis was stable and unchanged since the surgery took place.  Lastly, the examiner opined that the length discrepancy between the right and left leg was less likely than not proximately due to or the result of the Veteran's service connected condition.  There was no evidence in the service treatment records or VA records that the Veteran suffered from a leg length discrepancy after the right leg fractures.  The discrepancy most probably resulted from the hip replacement.  

The claims must be remanded because the examinations conducted to date are still inadequate to decide the claim.  On remand, attempts must be made to obtain and associate with the claims file updated treatment records regarding the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file complete VA treatment records regarding the Veteran, including those dated since December 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, forward the claims file to an appropriate VA medical examiner to obtain a VA medical addendum opinion regarding the etiology of any hip disabilities identified.  The claims folder and copies of all pertinent records should be made available to and reviewed by the examiner.  In the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination.

The examiner should comment on the prior VA medical examination reports and opine as to the following: 

(a) Specifically identify any diagnosis related to the right or left hip, to include any diagnosis that may have led to the right hip replacement.  

(b) Is it at least as likely as not (a 50 percent or greater probability) that any right or left hip disability found to be present is related to or had its onset during service. 

(c) If not related to service, whether any right or left hip disability found to be present is due to or permanently aggravated by the Veteran's service-connected residuals of fractures of the tibia and fibia of both legs. 

The examiner must comment upon whether the Veteran had or has a leg length discrepancy and consider and discuss as necessary the Veteran's in-service and post service accidents.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


